Citation Nr: 1647365	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for pseudogout, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was previously remanded in March 2015.

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, additional evidence has been added to the record.  The Veteran waived initial AOJ review of the evidence in November 2016.  As such, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The most probative evidence indicates that the Veteran's pseudogout is not related to his service and is not caused or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for pseudogout have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, and VA examination reports are of record.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to identify treatment providers   in a June 2015 letter and VA medical records were obtained.  Additionally, VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further,     a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level      of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service connected for a left knee degenerative joint disease, status post medial collateral ligament/anterior cruciate ligament removal and subsequent total left knee arthroplasty.  He asserts that because the claimed condition occurs    in damaged joints and his left knee is a damaged joint, service connection is warranted.

The record reflects a current diagnosis of pseudogout; thus, the remaining question before the Board is whether that disability is related to service or to a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The first indication of treatment for pseudogout was in May 1994 when Calcium Pyrophosphate Dihydrate (CPPD) crystals were found in the Veteran's left knee's aspirate sample fluid.  In April 2004 the Veteran again sought treatment for pseudogout; however, he left before being seen by the on duty clinician.  Further,      in 2009 and 2012, CPPD crystals were again found in his left knee's aspirate sample fluid.  Per a February 2011 rheumatology note, the Veteran was officially diagnosed with having pseudogout when CPPD crystals were seen in the specimen.  At the February 2011 rheumatology visit, the Veteran stated that up to that point, he only  had two or three of the CPPD flare ups at his left knee for his entire lifetime which he stated were exquisitely painful relative to his baseline knee pain, which encompassed moderate bilateral knee pain and swelling that became worse after use and at the end of the day.  

Pursuant to the March 2015 remand, in June 2015 the Veteran underwent VA examination in connection with his claim and the examiner opined that the Veteran's pseudogout was less likely than not related to or incurred during his military service.  The examiner also stated that the Veteran's pseudogout, which was diagnosed 19 years after his separation from service, is not related to his service-connected left knee disability because pseudogout is an inflammatory type of arthritis and not a tear type of osteoarthritis.  Hence, it is not caused by the Veteran's left knee's torn medial meniscus and anterior cruciate ligament (ACL) tear that resulted in his left knee surgery.  

In November 2015, the June 2015 examiner provided an additional opinion.  The examiner again opined that the Veteran's pseudogout is less likely than not related to or etiologically caused by his military service as there was no documentation that the Veteran's pseudogout was ever diagnosed during his three years of service even when the left knee was aspirated and relevant labs were done during that time because no CPPD crystals were seen with the aspiration of the left knee during his service and uric acid levels were also normal.  Further, the Veteran's left knee in-service injury stemmed from a trauma event in April 1974 and resulted in the February 1975 elective corrective surgery for torn medial meniscus and ACL tear.  The examiner stated that this was in contrast to the Veteran's pseudogout which     is an inflammatory type of arthritis, like gout, and not a wear and tear type of osteoarthritis or from a trauma-like event such as the Veteran's left knee injury mentioned above.  Thus, the examiner concluded that the Veteran's pseudogout is less likely than not caused by his service-connected left knee disability.  Finally, the examiner opined that the Veteran's pseudogout was less likely than not permanently worsened beyond normal progression by his service-connected left knee disability because no objective evidence exists in post service medical records showing        that his left knee corrective surgery for his torn medial meniscus and ACL tear temporarily or permanently worsens his pseudogout. 

The Board finds the 2015 VA examiner's opinion to be highly probative.  The Board notes that the VA examiner considered the Veteran's history and referenced treatment reports, and the opinion contained adequate rationale for the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no probative medical opinion to the contrary.

While the Veteran asserts that his pseudogout is related to service or the service-connected left knee disability, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his pseudogout is not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of pseudogout is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In summary, the evidence does not reflect the Veteran had pseudogout in service or inflammatory arthritis within the year following discharge from service, and the most probative evidence indicates the Veteran's pseudogout is not related to service or caused or aggravated by his service-connected left knee disability.  Accordingly, the claim for service connection for pseudogout is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Service connection for pseudogout is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


